Case 1:16-cr-00212-LAK Document 1588 Filed 07/23/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Be ee ee xy
UNITED STATES OF AMERICA
16 CR 212-10 (LAK)
-against— : ORDER
Jeshua Brown :
Pefendant
een z

HONORABLE LEWIS A. KAPLAN, Senior United States District Judge:

It is hereby ORDERED that for supervised releasee JOSHUA
BROWN (XXX-XX-XXXX; DOB 2/29/1996), the conditions of supervised
release are modified te include (1) compliance with Location
Monitoring technology as directed by the U.S. Probation
Department, (2) home detention for Sixty (60) days, and (3)
participating in a mental health treatment program as directed
by the Probation Office. During the period of home detention,
JOSHUA BROWN is restricted to his residence at all times except
for employment, education, religious services, medical care,
suostance abuse treatment, mental health treatment, legal
wisits, court ordered obligations, and other activities as may
be preapproved by the Probation Officer (Home Detention}.

/
/

Dated: New York, New York
G9 July 21, 2021 A

 
  

 
  

‘)

SO ORDERED:

I Mar

HONORABLE LEWIS ay KAPLAN
United States Diskrict Judge

Aal

 
